Title: To Thomas Jefferson from Sarsfield, 22 August 1786
From: Sarsfield, Guy Claude, Comte de
To: Jefferson, Thomas



Rennes le 22 aout 1786 qui est mon adresse constante de quelque lieu que J’ecrive

Je vous prie, Monsieur, D’avoir la bonté de faire passer cette lettre a M. Adams que la Gazette m’a appris Etre actuellement a La Haie avec une destination pour L’Espagne. Il faut que les ordres qu’il a recus aient ete bien pressans car Sa lettre alaquelle Je repons n’a pas plus de Six semaines de datte: Je souhaite qu’il retourne en angleterre, car Je n’irai Surement pas le Chercher a Madrid.
J’ay vu avec grand plaisir cette occasion de me rappeller a l’honneur de votre Souvenir. Je serois tres aise que mon Sejour dans cette Province put me mettre aportée De vous etre bon a quelque Chose ou a vos amis. Il est vray que Je vais passer 2 a 3 mois dans une Campagne fort retirée mais Je serai a Brest du 20 au 30 7bre Et Rennes dans le mois de novembre Et Je pourois peut etre quelque chose par lettres.

J’ay l’honneur d’Etre avec un tres Sincere attachemt. Monsieur Votre tres humble et tres obeist Servitr,

Sarsfield

